DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            

 Status of Claims 
Claims 1-3, 5-6 and 8-20 are pending in this instant application per remarks and claim amendments filed by the Applicant on 06/29/2022, wherein Claims 1, 12 and 17 are three independent claims reciting method, system and computer-readable storage medium claims with Claims 2-3/5-6/8-11, 13-16 and 18-20 dependent on said three independent claims respectively.  Said claim amendments have amended independent method Claim 1 only;  while Claims 4 & 7 are shown as cancelled.              
This Office Action is a non-final rejection in response to the remarks and the claim amendments and the remarks filed by the Applicant on 29 JUNE 2022 for its original application of 06 FEBRUARY 2019 that is titled:         “Automated Customer Enrollment using Mobile Communication Devices”.             
Accordingly, amended Claims 1-3, 5-6 and 8-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:         
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-3, 5-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 12 and 17 are independent method, system and computer-readable storage medium claims respectively.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1: YES).     

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations about extracting a personal identifying information from an identification document image received from a mobile computing device, and create a customer profile as well as a financial account for said customer.  In other words, the claim describes a mobile financial account creation method that uses extractable personal identification information from an identification document image.  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices, and/or commercial interactions, but for the recitation of generic computer components such as the devices/computers.  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1-YES).               

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of computing a confidence score of said personal identifying information, and comparing if said confidence score meets or exceeds a threshold.  These elements are considered extra-solution activities.  The devices and computers in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of processing data (including computing a confidence score of said personal identifying information, and comparing if said confidence score meets or exceeds a threshold).  These generic processors are no more than mere instructions to apply the exception using generic computer and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2-NO).             

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer and/or component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or component/s over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of computing a confidence score of said personal identifying information, and comparing if said confidence score meets or exceeds a threshold, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the devices (processors) are anything other than generic processors (see for example para [0062] that states --- “processing device 502 may be provided by one or more general-purpose processing devices”);  and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, US 2020/ 0110795 filed by Gupta et al. in paras [0049]-[0050]/FIG. 2 teaches the concept of computing a confidence score of said personal identifying information, and comparing if said confidence score meets or exceeds a threshold is well-understood, per its teachings1.   Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.                
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.             

The analysis above applies to all statutory categories of the invention including system Claim 12 and computer-readable storage medium Claim 17.  Furthermore, the dependent method claims 2-3/5-6/8-11 further narrow the independent method Claim 1 (a GUI, a financial account, a user input, a list of participants, a specified event, a customer interaction report, a geolocation tag, etc.), and do not resolve the issues raised in the independent Claim 1.  Accordingly, dependent system Claims 13-16 & dependent computer-readable storage medium Claims 18-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.            
Therefore, said amended Claims 1-3, 5-6 & 8-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.               

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-3, 5-6 and 8-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.           

(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant in the RCE on 06/29/2022 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.                 
Examiner also notes that said claim amendments added in independent method Claim 1 on 06/29/2022 have been added at the end of previous limitations of Claim 1.)       


Exemplary Analysis for Rejection of Claims 1-3/5-6/8-11 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2019/ 0278986 filed by Nepomniachtchi (hereinafter “Nepomniachtchi”) in view of US 2019/ 0163962 filed by Chan et al. (hereinafter “Chan”), and further in view of Pub. No. US 2016/ 0110810 filed by Ashok et al. (hereinafter “Ashok”), and as described below for each claim/ limitation.                   

Examiner notes that all claims have been copied as recited by the Applicant to keep 
them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.                

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.           

With respect to Claim 1, Nepomniachtchi teaches ---        
1.    A method, comprising:        
receiving, by a computer system, an identification document image produced by a 
mobile communication device;            
determining a document type of an identification document represented by the identification document image;        
responsive to accepting the identification document based on the document type, extracting, from the identification document image, a first personal identifying information item;            
(see at least:   Nepomniachtchi Abstract and Summary in paras [0007]-[0010] about {“[0007] Systems and methods are provided for capturing an image of a driver's license using a mobile device and processing the image to extract content.  In one embodiment, an image of a driver's license (DL) is captured by a mobile device and corrected to improve the quality of the image.  The corrected image is then further processed by cropping the image, identifying the format and layout of the DL, binarizing the image and then extracting the content using optical character recognition (OCR).  Multiple methods of cropping may be implemented to correctly crop the image of the DL, and a secondary layout identification step may be performed to ensure that the content being extracted is properly classified. …… [0008] In one embodiment, a method of processing an image of a driver's license captured by a mobile device comprises: receiving a first image of a driver's license captured by a mobile device;  identifying the driver's license within the image to produce a cropped image; determining a format of the identified driver's license; identifying a layout of the identified driver's license; binarizing the cropped image to produce a binarized image; and outputting the binarized image  of the driver's license. …… [0009] In another embodiment, a system of processing an image of a driver's license captured by a mobile device comprises: a receiving unit which receives a first image of a driver's license captured by a mobile device; a cropping unit which identifies the driver's license within the image and produces a cropped image; a format determination unit which determines a format of the identified driver's license; a layout identification unit which identifies a layout of the identified driver's license; a binarization unit which binarizes the cropped image to produce a binarized image; and an output unit which outputs the binarized image of the driver's license.”}; & para [0021] about {“FIG. 5A is a flow chart illustrating a method of image-based document identification, according to an embodiment.”}; & para [0030] about {“FIG. 13 is a flow chart for a method that can be used to identify the corners of the remittance coupon in a color image according to an embodiment.”}; & para [0063] about {“FIG. 40 is a flow diagram of a method for identifying a warped image and for scoring the image based on how badly the document subimage is warped according to an embodiment.”}; & para [0068] about {“FIG. 45 is a flow chart of a method for processing an image using form identification according to an embodiment.”}; & para [0075] about {“The embodiments described herein are directed to image processing and content extraction of an image of a driver's license captured using a mobile device.  When an image of a driver's license (DL) is captured using the mobile device, one or more image correction steps are performed to improve the quality of the image  and ensure that the content of the DL can be extracted.  The image is then further processed by cropping the image, identifying the format and layout of the DL, binarizing the image and then extracting the content using optical character recognition (OCR).  Multiple methods of cropping may be implemented to correctly crop the image of the DL, and a secondary layout identification step may be performed to ensure that the content being extracted is properly classified.”};  & para [0078]/FIG. 1 about {“The mobile device 102 will include an image capture device (not shown), such as a digital camera or a portable scanning device, that uses an image sensor to capture an image of a document.  The mobile device 102 is connected with a remote server 104 over the communications network so that the mobile device 102 can transmit captured images or extracted data to the remote server 104.  In one embodiment, the remote server 104 may send information to the mobile device 102(& specifically an application running on the mobile device) regarding the parameters that should be measured and the values of the thresholds required to capture an image of a DL.  The mobile device 102 or the remote server 104 may perform image processing and data extraction steps, as will be described in further detail below, in order to improve the image quality and identify content from the driver's license.”};& para[0079] about {“The embodiments described herein are directed to image processing and content extraction of an image of a driver's license captured using a mobile device.  When an image of a driver's license (DL) is captured using the mobile device, one or more image correction steps are performed to improve the quality of the image and ensure that the content of the DL can be extracted.  The image is then further processed by cropping the image, identifying the format and layout of the DL, binarizing the image and then extracting the content using optical character recognition (OCR).  Multiple methods of cropping may be implemented to correctly crop the image of the DL, & a secondary layout identification step may be performed to ensure that the content being extracted is properly classified.”}; & para [0083] about {“According to one embodiment, the mobile device 102 or the remote server 104 can be configured to communicate to one or more third party servers 110 via the network.  The mobile device 104 may be configured to communicate with a third party server 110 through the remote server 104, as illustrated in FIG. 1, or directly with the third party server 110 (not illustrated).  The third party server 110 can be configured to utilize content from a DL, for example, by taking the information extracted from the images and matching it with information obtained about the person or submitting the information as verification of the person's identity.  In some embodiments, the third party server 110 & the remote server 104 can be implemented on the same server or same set of servers.”}; & para [0087]/FIG. 2 about {“In step S210, the user may use the image capture device on the mobile device to take one or more pictures of one or more documents or objects needed for initiating and submitting the insurance claim.  The user may take a picture of an automobile insurance card (AIC), personal identification card such as a driver's license, VIN, vehicle registration card, license plate, police report, repair estimates and invoices, etc.  The images will be used to extract information needed for the claim (step S212), such as the names and contact information of the involved parties, the vehicles or other property that were damaged, time and location information of the incident that led to the claim, cost estimates and amounts for repairing the damaged property, etc.  The vehicle information may be obtained from several different documents and locations which can be captured by an image capture device on the mobile device, including an insurance card, a vehicle registration card or a vehicle identification number (VIN) on the vehicle itself.  If the mobile device captures an image of the insurance card, registration paper or VIN, the image will be processed immediately to extract all relevant vehicle information, preventing the user from having to painstakingly type in the long VIN and other data required during the insurance application process.”}; & paras [0096]-[0097] and  [0103]-[0104]; & sub-section titled “Image-based Document Identification” in paras [0105]-[0108]/FIG. 5A; & sub-section titled “Image-based Layout Identification” in paras [0115]-[0116]; & paras [0135]-[0136] about {“
The quality of the image can also be affected by document features, such as, the type of document, the fonts used, the colors selected, etc. For example, an image of a white document with black lettering may be easier to process than a dark colored document with black letters. …….. Accordingly, in some embodiments, systems and methods using a mobile device to create images of documents can include the ability to identify poor quality images. If the quality of an image is determined to be poor, a user may be prompted to take another image.”}; & para [0229] about {“In some embodiments, the object of relevance on a document depends on the document's type.  For example, where the document is a contract, the object of relevance may be a notary seal, signature, or watermark positioned at a known position on the contract.  Greater detail regarding correction of a document (specifically, a check) having upside-down orientation (180 degree orientation) is provided with respect to FIG. 23.”}; & para [0233] about {“In some instances, the correct orientation of the document depends on the type of document that is detected. For example, as illustrated in FIG. 22A, ……”}; & paras [0242]-[0243] about {“A person of ordinary skill in the art would understand and appreciate that this method can operate differently for other types of documents, e.g. deposit coupons, remittance coupons. ……  Since many image processing engines are sensitive to image size, it is crucial that the size of the document image be corrected before it can be properly processed.  For example, a form identification engine may rely on the document size as an important characteristic for identifying the type of document that is being processed.  Generally, for financial documents such as remittance coupons, the image size should be equivalent to the image size produced by a standard scanner running at 200 DPI.”}; & para [0275] about {“In another example, if the mobile application is merely configured to receive different types of mobile document image, the mobile application can perform a MICR-line test on the mobile document image in an attempt to determine whether the document that was imaged was a check.”}; & para [0320] about {“FIG. 36 illustrates a Cut-Off Corner Test that can be used with embodiments of the MDIPE 2100 for testing whether 3corners of a document in a document subimage have been cut off when the document was imaged. The mobile image including height and width parameters are received (step 3205).  In an embodiment, the height and width of the mobile image can be determined by the preprocessing unit 2110.  The corners of the document subimage are then identified in the mobile document image (step 3210).  Various techniques can be used to identify the corners of the image, including the various techniques described above.  In an embodiment, the preprocessing unit 2110 identifies the corners of the document subimage.”};  & para [0348] about {“The mobile image is received (step 3605).  In an embodiment, the height and width of the mobile image can be determined by the preprocessing unit 2110.  The corners of the document subimage are then identified in the mobile document image (step 3610).  Various techniques can be used to identify the corners of the image, including the various techniques described above.  In an embodiment, the preprocessing unit 2110 identifies the corners of the document subimage.”};  & para [0358] about {“FIG. 42 is a flow diagram of a process that for performing an Image Size Test on a subimage according to an embodiment.  The mobile image is received (step 3805).  In an embodiment, the height and width of the mobile image can be determined by the preprocessing unit 2110.  The corners of the document subimage are then identified in the mobile document image (step 3810).  Various techniques can be used to identify the corners of the image, including the various techniques described above.  In an embodiment, the preprocessing unit 2110 identifies the corners of the document subimage.  In the method the corners of the subimage are denoted as follows: A represents the top-left corner, B represents the top-right corner of the subimage, C represents the bottom-right corner of the subimage, and D represents the bottom-left corner of the subimage.”};  & sub-section titled “Form Identification” in paras [0378]-[0385];   which together are the same as claimed limitations above to include the latest claim amendments above)     


Nepomniachtchi teaches ---              
computing a confidence score of a first set of personal identifying information item, wherein the first set of personal identifying information items comprises the personal identifying information;         
(see at least:   Nepomniachtchi ibidem; and see citations listed above; & para [0367] about {“FIG. 43 is a flow chart of a method for executing a Code Line Test according to an embodiment.  A mobile image of a remittance coupon is received (step 3955) and a bitonal image is generated from the mobile image (step 3960).  In an embodiment, preprocessor 110 extracts the document subimage from the mobile image as described above, including preprocessing such as geometric correction.  The extracted subimage can then be converted to a bitonal snippet by the preprocessor 110.  The code line is then identified in the bitonal snippet (step 3965).  According to an embodiment, a code line recognition engine is then applied to identify the code line and to compute character-level and overall confidence values for the image (step 3970).  These confidences can then be normalized to the 0-1000 scale used by the mobile IQA tests where 1000 means high quality and 0 means poor code line quality.  The confidence level is then returned (step 3975).  As described above, the test result value is provided to the test execution unit 2130 where the test result value can be compared to a threshold value associated with the test.”}; & para [0383] about {“In some embodiments, the positions of frames/boxes found on image and/or other such landmarks, can be cross-correlated with landmark information associated a template to compute the matching confidence score.  If the confidence score exceeds a predetermined threshold, the template is considered to be a match and can be selected for use in extracting information from the mobile image.”};  which together are the same as claimed limitations above)      


Nepomniachtchi teaches ---         

(see at least:   Nepomniachtchi ibidem; and see citations listed above; & paras [0390]-[0391] & [0420]-[0421]; which together are the same as claimed limitations above to include ‘an external information source’)    


(see at least:   Boal Abstract; & paras [0280], [0290], [0295], [0299], [0844] & [0848]-[0850];  which together are the same as claimed limitations above to include ‘a/the first confidence score increment value’ & ‘a second confidence score increment value’; AND para [0370];  which together are the same as claimed limitations above to include ‘incrementing the ... score’)     





Nepomniachtchi teaches ---      
responsive to determining that the confidence score meets or exceeds a confidence 
threshold, (creating a customer profile for a person identified by an identification 
document) represented by the identification document image, wherein the customer profile comprises the first personal identifying information item;   and        
(see at least:   Nepomniachtchi ibidem; and see citations listed above)     

Nepomniachtchi teaches as disclosed above, but they may not explicitly disclose about ‘creating a customer profile for a person identified by an identification document’.  However, Chan teaches it explicitly.            
(see at least:   Chan Abstract and Summary in para [0003];  and Abstract teaches about {“In an approach to establishing personal identity using multiple sub-optimal images, a method includes receiving a set of sub-optimal input images, identifying a first and a second user feature in the set of sub-optimal input images, and determining a confidence score of the user features by comparison to user profile images.”}; & para [0003] about {“The method may also include one or more processors identifying a first user feature and a second user feature in the set of sub-optimal input images, determining a confidence score of the first user feature based on the first user feature, and determining a confidence score of the second user feature based on the second user feature.  The method may additionally include one or more processors determining a combined confidence score based on the confidence score of the first user feature and the confidence score of the second user feature and determining whether features match a user by: (i) determining whether the combined confidence score is higher than or equal to a pre-determined threshold for the combined confidence score, (ii) determining whether the confidence score of the first user feature is higher than or equal to a pre-determined threshold for the user features, and (iii) determining whether the confidence score of the second user feature is higher than or equal to the pre-determined threshold for the user features.”};  & para[0006] about {“FIG. 3 is a flowchart depicting operational steps of a user identification program for matching user profiles based on multiple sub-optimal images, in accordance with an embodiment of the present invention;”}; & para [0010] about {“Some embodiments of the present invention provide improved techniques for user identification by matching multiple sub-optimal images of the user to multiple images in a social media profile.”}; & paras  [0021]-[0022] about {“Database 108 is a repository for data used by user identification program 106.  Data used by user identification program 106 may include user data such as images, identification information, user behaviors, social network data, profile data, and other information useful to determine user identification or behavior. In the depicted embodiment, database 108 resides on server computer 104.  In another embodiment, database 108 may reside elsewhere within distributed data processing environment 100 provided user identification program 106 has access to database 108.” ...... “Server computer 104 includes user identification program 106 for real-time identification of users.  Some embodiments of the present invention match multiple sub-optimal images of the user to multiple images in a social media profile or improve confidence score of identifying an individual by using additional sub-optimal images.  These aspects of the disclosure are discussed subsequently with reference to FIGS. 2-4.”}; & para [0024] about {“Processing begins at operation 205, where user identification program 106 receives registration information for a user.  In some embodiments of the present invention, the registration information for the user may be received via a registration process where the user provides profile images for high confidence identification by the system.  In an example embodiment, a user named Ben registers in the user identification program 106 by providing one or more pictures coupled with personal information (e.g., address, telephone, and other similar information).”}; & para [0027] about {“User identification program 106 is depicted and described in further detail with respect to FIG. 3.  Referring to flowchart 300, user identification program 106 matches a user based on multiple sub optimal images stored in a user profile.”}; & para [0029] about {“Processing continues at operation 310, where user identification program 106 generates a combined confidence score by comparison of one or more input images from the set of input images to one or more user profile images.  In our exemplary embodiment, user identification program 106 matches each input image 402, 404, 406, 408, and 410 in the set of input images for User A with the user profile images 412, 414, and 416 associated with a user profile for Ben.  Profile images 412, 414, and 416 associated with the user profile may have been chosen in accordance with one or more embodiments of the present invention based on the quality score and/or the attributes of the image as described in subsequent paragraphs.”}; & para [0028] about {“Processing begins at operation 305, where user identification program 106 receives a set of input images from one or more site sensors.  In some embodiments of the present invention, user identification program 106 captures a set of input images for a user from site sensors 116.  In an exemplary embodiment, User A walks into a restaurant.  The restaurant includes a plurality of cameras. A first camera starts capturing images related to User A over time, and user identification program 106 receives a first set of input images.  A second camera starts capturing images related to User A over time, and user identification program 106 receives a second set of input images.  The combined first and second set of input images are captured over a period of time (shown in FIG. 4) and correspond to User A.”}; & paras [0034]-[0037] & [0039]-[0041] for confidence scores and factors; AND paras [0017] & [0056];   which together are the same as claimed limitations above to  include ‘creating a customer profile for a person identified by an identification document’)               

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Nepomniachtchi with the teachings of Chan.  The motivation to combine these references would be to fulfill a need for obtaining information from a driver's license (i.e., image) for use in an electronic transaction (see para [0006] of Nepomniachtchi), and to provide computer vision that aims for computers to analyze, extract, and interpret contents of images and videos for applications such as face detection and visual authentication for computer users (see para [0002] of Chan).      


Nepomniachtchi and Chan teach ---       
supplying the customer profile to (a financial account creation workflow).           
(see at least:   Nepomniachtchi ibidem; and see citations listed above)     
(see at least:   Chan ibidem; and see citations listed above)  

Nepomniachtchi and Chan teach as disclosed above, but they may not explicitly disclose about ‘a financial account creation workflow’.  However, Ashok teaches it 
explicitly.            
(see at least:   Ashok Abstract and Summary in paras [0005]-[0017];  and para [0006] about {“The first server computing device retrieves user profile data associated with an account owner of one or more financial accounts.  The first server computing device generates a research request based on the user profile data and the user query data.”}; & para [0010] about {“In some embodiments, the user profile data includes one or more of financial account position data, an investment goal, an area of interest, a customer service level, an investment type preference indication, and a risk tolerance.”}; & para [0016] about {“The first server computing device retrieves user profile data associated with an account owner of one or more financial accounts. The first server computing device determines an impact to the value of an investment portfolio owned by the account owner based on the impacted investment vehicle discussed in the one or more items of research data.”}; & para [0056] about {“The proprietary information store 120 can also include user profile data associated with an account owner of one or more financial accounts.  For example, the proprietary information store 120 can include user profile data comprising data related to the account owner & the account owner's portfolio (e.g., personally identifiable information about the account owner and/or the account owner's spouse and dependents, account numbers and names of institutions at which accounts are held, an investment portfolio type, financial account position data such as holdings and quantity held, a customer service level assigned to the account owner's account such as Gold, Silver, or Bronze).”}; & para [0062] about {“The VRA 102 retrieves (404) user profile data associated with an account owner of one or more financial accounts.  The user profile module 108a retrieves user profile data from the proprietary data store 120 and stores it for later processing by the request generation module 108c.”}; & para  [0110] about {“In some embodiments, the research result and the corresponding research request on which it was based are added to the user profile data associated with the account owner of the one or more financial accounts.”}; & para [0139] about {“The VRA 102 retrieves (706) user profile data associated with an account owner of one or more financial accounts.  The user profile module 108a retrieves user profile data from the proprietary data store 120 for processing by the response analysis module 108d.”}; & para [0153] about {“The module 108e can also store the research alert in the database 110 or in a storage medium local to the VRA 102.  In some embodiments, the research alert is added to the user profile data associated with the account owner of the one or more financial accounts.”};  which together are the same as claimed limitations above to include about ‘a financial account creation workflow’)     

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Nepomniachtchi and Chan with the teachings of Ashok.  The motivation to combine these references would be to fulfill a need for obtaining information from a driver's license (i.e., image) for use in an electronic transaction (see para [0006] of Nepomniachtchi), and to provide computer vision that aims for computers to analyze, extract, and interpret contents of images and videos for applications such as face detection and visual authentication for computer users (see para [0002] of Chan), and to provide the ability to research systems to blend contextual information from an account owner's investment portfolio or preferences to provide search results better tailored to the account owner (see para [0002] of Ashok).             


Nepomniachtchi, Chan and Ashok teach ---          
computing a first scoring factor by comparing a geolocation tag associated with the identification document image and a geolocation of a venue of a specified event;         
(see at least:   Nepomniachtchi ibidem; and see citations listed above;  & para [0306] about {“Due to the normalization factor 2000, Score(S[i]) fits into 0-1000 range. It tends to assume larger values for shadows that occupy about ½ of the snippet area and have high contrast.   Score(S[i]) is typically within 100-200 range.  In an embodiment, the Image Shadowed score calculated by this test falls within a range of 0-1000 as do the test results from other tests.   According to an embodiment, a typical mobile document image with few shadows will have a test result value in a range form 800-900.  If no shadows are on are found the document subimage, then the score will equal 1000.  The Image Shadowed score can then be compared to a threshold associated with the test to determine whether the image is of sufficiently high quality for use with the mobile application requesting the assessment of the quality of the mobile document image.”};  which together are the same as claimed limitations above)    
(see at least:   Chan ibidem;  and see citations listed above; & para [0018] about {“Mobile device 110 may also provide mobile sensors 114 useful to identify users.  Mobile sensors 114 may include cameras, global position system (GPS) sensors, and near-field communication sensors, among others.”};  which together are the same as claimed limitations above)       
(see at least:   Ashok ibidem; and see listed citations above; & para [0038] about {“GPS client 112e can include software code or application code configured to provide location information about the client device 106 to the VRA 102. In some embodiments, GPS client 112e provides location and time information about the client device 106 to the VRA 102.  In some embodiments, GPS client 112e provides the location and time information about the client device 106 to the VRA 102 in GPS messages.  In some embodiments, GPS client 112e is software code that is part of other client software that interacts with the VRA 102.”}; & para [0064] about {“In one example, the client device 106 is a GPS-enabled mobile device or a computing device having a GPS receiver, and the location detection module 108b determines the location of the client device 106 based on GPS coordinate data provided by the client device 106.  The module 108b can also determine a time of day that the client device 106 is at a location, and a duration of time that the client device 106 remains at a location.  In another example, the module 108b can determine the location of the client device 106 based on geolocation-mapping of an IP or network address of the client device 106 that the module 108b extracts from network data packets transmitted by the client device 106 to the VRA 102 over network 114.”}; & paras [0073]-[0074] about {“In one example, the user 104 is an account owner using system 100 to conduct research related to a business in his area.  In this example, the account owner arrives at his favorite retail chain store, XYZ-Mart, and discovers that it has closed its doors.  The account owner interacts with the VRA 102 by way of a GPS-enabled client device 106 (e.g., smart phone) utilizing client access application 112a which includes GPS client 112e.”} ...... {“In this example, GPS client 112e provides the location information of the client device 106 to the VRA 102, and the module 108c supplements the research query data with the location information.”};  which together are the same as claimed limitations above)      


Nepomniachtchi, Chan and Ashok teach ---          
computing a second scoring factor by comparing a timestamp of the identification document image and a schedule of the specified event;            
(see at least:   Nepomniachtchi ibidem; and see citations listed above to include para [0306])    
(see at least:   Chan ibidem;  and see citations listed above)      
(see at least:   Ashok ibidem; and see citations listed above to include para [0038] for location and time information, & para [0064] for time of day and duration of time; & para [0071] about {“GPS client 112e can provide location and time information about the client device 106 to the VRA 102. In some embodiments, the time information can be used to determine the duration of time the client device 106 has remained at a particular location.”};  which together are the same as claimed limitations above)        


Nepomniachtchi, Chan and Ashok teach ---          
adjusting the confidence score by a value indicative of a combination of the first scoring factor and the second scoring factor; 
(see at least:   Nepomniachtchi ibidem; and see citations listed above to include para [0306])       
(see at least:   Chan ibidem;  and see citations listed above; & para [0003] about {“The method may also include one or more processors identifying a first user feature and a second user feature in the set of sub-optimal input images, determining a confidence score of the first user feature based on the first user feature, and determining a confidence score of the second user feature based on the second user feature.  The method may additionally include one or more processors determining a combined confidence score based on the confidence score of the first user feature and the confidence score of the second user feature and determining whether features match a user”};  which together are the same as claimed limitations above)           
(see at least:   Ashok ibidem;  and see citations listed above)       



Dependent Claims 2, 5-6 & 8-11 are rejected under 35 USC 103 as unpatentable over Nepomniachtchi in view of Chan and Ashok as applied to the rejection of method independent Claim 1 above, and as described below for each claim/ limitation.          

With respect to Claim 2, Nepomniachtchi, Chan and Ashok teach ---          
2.    The method of claim 1, further comprising:          
creating, using the customer profile, a financial account for the person identified by the identification document.       
(see at least:   Nepomniachtchi ibidem; and see citations listed above)           
(see at least:   Chan ibidem;  and see citations listed above)    
(see at least:   Ashok ibidem; and see citations listed above to include those for ‘a financial account creation workflow’)     



With respect to Claim 5, Nepomniachtchi, Chan and Ashok teach ---          
5.    The method of claim 1, wherein computing the confidence score further comprises:             
adjusting the confidence score by a value indicative of outcome of validation of the personal identifying information item against a list of participants of a specified event.      
(see at least:   Nepomniachtchi ibidem; and see citations listed above) 
(see at least:   Chan ibidem;  and see citations listed above)    
(see at least:   Ashok ibidem;  and see citations listed above; & paras [0047]-[0048] about {“API 118a in the VRA 102 and API 118b in the QAS 122 facilitate communications and data exchanges between the two server computing devices.  API 118 specifies a common data format and provides a device and software platform agnostic interface for facilitating the interaction between the modules 108 in the VRA 102 and the modules 128 in the QAS 122.  In some embodiments, API 118 specifies a software library including specifications for routines, data structures, classes, and variables for interacting between the modules 108 and the modules 128.”}......{“As shown in FIG. 1, the QAS 122 is coupled to information sources 130.  The information sources 130 include numerous sources of data that can be used for research.”}; which together are the same as claimed limitations above)       



With respect to Claim 6, Nepomniachtchi, Chan and Ashok teach ---          
6.    The method of claim 1, wherein computing the confidence score further comprises:       
adjusting the confidence score by a value indicative of outcome of validation of the personal identifying information item against a customer interaction report.       
(see at least:   Nepomniachtchi ibidem; and see citations listed above; & para [0086] about {“FIG. 2 illustrates a method submitting an insurance claim using images captured by the mobile device, in accordance with one embodiment of the invention.  In a first step S202, an application on the mobile device is launched by the user.  The application may be a software application or a combination of software and hardware.  As shown in FIG. 3B, the user may be presented with a menu 300 on the mobile device screen with numerous options relating to their insurance policy when launching the application.  In step S204, the user selects an option to file a claim for an insurance policy.  The user may then be asked to classify the claim in step S206, such as by selecting the type of property that was damaged.  In step S208, information about the claim can be gathered by manual user input of information or by detecting information gathered by sensors and other components of the mobile device.  More specifically, the claim information may be manually entered through interactive user interfaces on the mobile device,”};  which are together the same as claimed limitations above)     
(see at least:   Chan ibidem;  and see citations listed above)    
(see at least:   Ashok ibidem; and see citations listed above; & para [0157] about {“To provide for interaction with a user, the above described techniques can be implemented on a computer in communication with a display device, e.g., a CRT (cathode ray tube), plasma, or LCD (liquid crystal display) monitor, for displaying information to the user and a keyboard and a pointing device, e.g., a mouse, a trackball, a touchpad, or a motion sensor, by which the user can provide input to the computer (e.g., interact with a user interface element).  Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, and/or tactile input.”};  which together are the same as claimed limitations above)    



With respect to Claim 8, Nepomniachtchi, Chan and Ashok teach ---          
8.    The method of claim 1, wherein computing the confidence score further comprises:
determining, using an external information source, a residence address associated with the person identified by the identification document;   and             
adjusting the confidence score by a value indicative of outcome of comparing a geolocation tag associated with the identification document image and a geolocation of the residence address.              
(see at least:   Nepomniachtchi ibidem; and see citations listed above; & para [0004] about {“A large reason for the popularity of the DL is the information that it contains.  A DL usually contains at least the owner's name, picture, address, date of birth, and a license number, with some DLs also containing a phone number, signature and physical description of the owner (eye and hair color, weight, height).  This information is invaluable when the identity of the owner needs to be verified.”};  which together are the same as claimed limitations above to include ‘a residence address’ and ‘a geolocation of the residence address’; AND para[0390] about {“According to an embodiment, a code-line validation technique can be used to locate and read the data from the bi-tonal image of in steps 4310 and 4315.  One or more fields may be embedded into a code-line.  In some embodiments, the code-line characters may be cross-checked against fields recognized in other parts of the document. In the event that a particular field is different from a known corresponding value in the code line, the value in the code line may be selected over the field value due to the relative difference in the reliabilities of reading the code line versus reading the field value.”};  & para [0391] about {“According to an embodiment, a cross-validation technique can be used where multiple bi-tonal images of the same document have been captured, and one or more OCR techniques are applied the each of the bi-tonal images (such as by any of the techniques described above).  The results from the one or more OCR technique from one bi-tonal image can be compared to the results of OCR techniques applied one or more other bitonal images in order to cross-validate the field data extracted from the images.  If conflicting results are found, a set of results having a higher confidence value can be selected to be used for document image processing.”};  which together are the same as claimed limitations above;  AND paras [0420]-[0421] about {“[0420] Computing module 1900 might also include a communications interface 1924.  Communications interface 1924 might be used to allow software and data to be transferred between computing module 1900 and external devices. ...... [0421] Computing module 1900 might also include a communications interface 1924.  Communications interface 1924 might be used to allow software and data to be transferred between computing module 1900 and external devices. ......”};  which together are the same as claimed limitations above to include ‘an external information source’)  
(see at least:   Chan ibidem; and see citations listed above to include those in Claim 1 for ‘an external information source’;  & para [0024] about {“Processing begins at operation 205, where user identification program 106 receives registration information for a user.  In some embodiments of the present invention, the registration information for the user may be received via a registration process where the user provides profile images for high confidence identification by the system.  In an example embodiment, a user named Ben registers in the user identification program 106 by providing one or more pictures coupled with personal information (e.g., address, telephone, and 
other similar information).”};  which together are the same as claimed limitations above to include ‘a residence address’ and ‘a geolocation of the residence address’)      
(see at least:   Ashok ibidem;  and see citations listed above; & para [0071] about {“In some embodiments, the time information can be used to determine the duration of time the client device 106 has remained at a particular location.  In some embodiments, the location information is a closest identifiable address to the client device 106.”};  which together are the same as claimed limitations above to include ‘a residence address’ and ‘a geolocation of the residence address’)    



With respect to Claim 9, Nepomniachtchi, Chan and Ashok teach ---          
9.    The method of claim 1, wherein computing the confidence further comprises:          
determining, using an external information source, a residence address associated with 
a communication service subscriber identifier associated with a communication device that produced the identification document image;   and       
adjusting the confidence score by a value indicative of outcome of comparing geolocation tag associated with the identification document image and the geolocation of the residence address.                   
(see at least:   Nepomniachtchi ibidem; and see citations listed above to include paras [0390]-[0391] & [0420]-[0421] cited above already for ‘an external information source’)           
(see at least:   Chan ibidem; and see citations listed above to include those in Claim 4 for ‘an external information source’; & FIG. 5/ para [0049] about {“Communications unit 510, in these examples, provides for communications with other data processing systems or devices, including resources of distributed data processing environment 100.  In these examples, communications unit 510 includes one or more network interface cards.  Communications unit 510 may provide communications through the use of either or both physical and wireless communications links.  User identification program 106 may be downloaded to persistent storage 508 through communications unit 510.”};  which together are the same as claimed limitations above to include ‘a communication service subscriber identifier’)      
(see at least:   Ashok ibidem;  and see citations listed above)     



With respect to Claim 10, Nepomniachtchi, Chan and Ashok teach ---          
10.    The method of claim 1, further comprising:          
adjusting the confidence threshold based on validating account creation data of a plurality of financial accounts.                
(see at least:   Nepomniachtchi ibidem; and see citations listed 
above; & para [0367] about {“According to an embodiment, a code line recognition engine is then applied to identify the code line and to compute character-level and overall confidence values for the image (step 3970).  These confidences can then be normalized to the 0-1000 scale used by the mobile IQA tests where 1000 means high quality and 0 means poor code line quality.  The confidence level is then returned (step 3975).  As described above, the test result value is provided to the test execution unit 2130 where the test result value can be compared to a threshold value associated with the test.”};  & para [0390] about {“According to an embodiment, a code-line validation technique can be used to locate and read the data from the bi-tonal image of in steps 4310 and 4315.  One or more fields may be embedded into a code-line.  In some embodiments, the code-line characters may be cross-checked against fields recognized in other parts of the document.  In the event that a particular field is different from a known corresponding value in the code line, the value in the code line may be selected over the field value due to the relative difference in the reliabilities of reading the code line versus reading the field value.”};  which together are the same as claimed limitations above)     
(see at least:   Chan ibidem;  and see citations listed above; & para [0037] about {“Processing continues at operation 315, where user identification matches a user by determining the combined confidence score is higher than or equal to a threshold.  In some embodiments of the present invention, the threshold may be a predetermined threshold or an adjustable threshold based on machine learning patterns.  If the combined threshold is higher than or equal to the threshold (operation 320, "yes" branch), processing continues at operation 325, where user identification program 106 receives the matched user profile.”}; which together are the same as claimed limitations above)    
(see at least:   Ashok ibidem;  and see citations listed above)     



With respect to Claim 11, Nepomniachtchi, Chan and Ashok teach ---          
11.    The method of claim 1, further comprising:             
responsive to determining that the confidence score fails to meet the confidence threshold, creating a partial customer profile for a person identified by the identification document, wherein the partial customer profile comprises the personal identifying information item;   and           
supplying the partial customer profile to a to a customer information collection workflow.   
(see at least:   Nepomniachtchi ibidem; and see citations listed 
above;  & para [0367] about {“According to an embodiment, a code line recognition engine is then applied to identify the code line and to compute character-level and overall confidence values for the image (step 3970).  These confidences can then be normalized to the 0-1000 scale used by the mobile IQA tests where 1000 means high quality and 0 means poor code line quality.  The confidence level is then returned (step 3975).  As described above, the test result value is provided to the test execution unit 2130 where the test result value can be compared to a threshold value associated with the test.  If the test result value falls below the threshold associated with the test, detailed test result messages can be retrieved from the test result message data store 136 and provided to the user to indicate why the test failed and what might be done to remedy the test.  For example, the user may simply need to retake the image to adjust for geometrical or other factors, such as poor lighting or a shadowed document.  In some instances, the user may not be able to correct the errors.  For example, if the code line on the document is damaged or incomplete and the document will continue to fail the test even if the image were retaken.”};  which are together the same as claimed limitations above)     
(see at least:   Chan ibidem;  and see citations listed above)    
(see at least:   Ashok ibidem;  and see citations listed above)     




Dependent Claim 3 is rejected under 35 USC 103 as unpatentable over Nepomniachtchi in view of Chan and Ashok as applied to the rejection of Claims 1-2, 5-6 & 8-11 above, and further in view of Pub. No. US 2009/ 0103709 filed by Conway et al. (hereinafter “Conway”), and as described below for each claim/ limitation.          

With respect to Claim 3, Nepomniachtchi, Chan and Ashok teach ---          
3.    The method of claim 1, wherein creating the customer profile further comprises:    
(visually representing) the personal identifying information item (via a graphical user interface (GUI));   and      
(see at least:   Nepomniachtchi ibidem; and see citations listed above)      
(see at least:   Chan ibidem;  and see citations listed above)     
(see at least:   Ashok ibidem;  and see citations listed above)     

Nepomniachtchi, Chan and Ashok teach as disclosed above, but they may not explicitly teach ‘visually representing …… via a graphical user interface (GUI)’.  However, Conway teaches it explicitly.         
(see at least:   Conway Abstract and Summary in paras [0009]-[0012]; and para [0118] about {“FIG. 29 illustrates an exemplary GUI related to a call overview for calls selected from the calls identified in FIG. 28 as posing a relationship risk.” ...... “The call overview GUI may provide such information as the call type (e.g., claims--denied), the CSR name, the CSR's group, the client, the date of the call, the duration of the call, the recording server (e.g., stereo recording, mono VoIP recording, etc.), call identification number, the call direction (i.e., in-bound call or out-bound call), the customer phone number, the gender of the CSR, the gender of the customer, or the personality type of the customer, or any combination thereof, or any other suitable information.” ......“FIG. 29 also illustrates an audio-visual display window, wherein a user may select for playback an audio-visual presentation that provides a summary of the information provided textually in the GUI display, and explains its importance and business relevance.”}; & para [0119] about {“FIG. 30 illustrates a GUI display that provides additional details related to the selected call.” ...... “Also provided in the GUI display of FIG. 30 are individual call segments (e.g., segments 1-6) where a user may listen to the individual distress segments of the call.  Additionally, the GUI display of FIG. 30 may provide an audio-visual presentation that a user may play back which summarizes the textual data provided to the user, as well as explains its importance and business relevance.”}; & paras [0121]-[0122] about {“FIG. 32 illustrates a customer detail GUI display related to customer personality.  In the exemplary display, the customer has been classified as an opinions-based male customer.  The GUI provides information related to this classification, such as the characteristics of an opinion-based male.  Also provided are suggestions to a user as to how to respond to such customers with this identified personality type.  The GUI display of FIG. 32 also depicts a graph indicating the percentages of opinions-based personalities in the total population, the (e.g., the total population of received calls where the personality type of the customer has been identified), the user may also select to play an audio-visual presentation that provides a summary of the textual and graphical information presented to the user, and provides further information as to the importance and business relevance of the call.” ...... “FIG. 33 illustrates a GUI display that provides information related to the CSR who attended to the selected call.  The display may provide details related to the CSR, including, but not limited to: name, gender, team affiliation, location, tenure, performance score, or personality type, or any combination thereof, or any other suitable information.  As illustrated in the exemplary display, a graph may depict the performance of the CSR with respect to a performance metric (e.g., distress, etc.).  For example, the number of CSRs may be compared to the average distress time per call (e.g., for all personality types).  In this example, this CSR has a low average distress time per call compared to other CSRs.  Again, the GUI display may have an audio-visual presentation that provides a summary of the textual & graphical information presented to the user, and provides further information as to the importance and business relevance of the call.”};  which together are the same as claimed limitations above to include for ‘visually representing......via a graphical user interface (GUI)’)          

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Nepomniachtchi, Chan and Ashok with teachings of Conway. The motivation to combine these references would be to fulfill a need for obtaining information from a driver's license (i.e., image) for use in an electronic transaction (see para [0006] of Nepomniachtchi), and to provide computer vision that aims for computers to analyze, extract, and interpret contents of images and videos for applications such as face detection and visual authentication for computer users (see para [0002] of Chan), and to provide the ability to research systems to blend contextual information from an account owner's investment portfolio or preferences to provide search results better tailored to the account owner (see para [0002] of Ashok), and to provide an interactive user interface that provides the identified highly relevant interaction and explains the significance of the interaction for the business or organization (see para [0007] of Conway).           


Nepomniachtchi, Chan, Ashok and Conway teach ---          
receiving, via the GUI, a user input confirming validity of the personal identifying information item.           
(see at least:   Nepomniachtchi ibidem; and see citations listed above)       
(see at least:   Chan ibidem;  and see citations listed above)    
(see at least:   Ashok ibidem;  and see citations listed above)     
(see at least:   Conway ibidem;  and see citations listed above to include those for ‘visually representing ...... via a graphical user interface (GUI)’)     




With respect to Claims 12-16, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-3, 5-6 and 8-11 as described above using cited references of Nepomniachtchi, Chan, Ashok and Conway, because the limitations of these system Claims 12-16 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-3, 5-6 and 8-11 as described above.                


With respect to Claims 17-20, the limitations of these non-transitory computer-readable storage medium claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-3, 5-6 and 8-11 as described above using cited references of Nepomniachtchi, Chan, Ashok and Conway, because the limitations of these non-transitory computer-readable storage medium Claims 17-20 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-3, 5-6 and 8-11 as described above.            

 Response to Arguments 
Applicant's remarks and claim amendments dated 29 JUNE 2022 with respect to the rejection of amended Claims 1-3, 5-6 and 8-20 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-3, 5-6 and 8-20, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by withdrawing Boal reference based on deletions of limitations in Claim 1 on 06/29/2022, and by adding new citations/paras from already used references (Chan, Ashok and Nepomniachtchi), which have been added in response to the Applicant’s latest claim amendments of 06/29/2022.               

Applicant's arguments with respect to rejection of Claims 1-3, 5-6 and 8-20 under 35 USC 103 have been considered, but they are moot in view of the new para/s cited for rejection of newly added limitations of Claim 1 on 06/29/2022 (especially Chan and Ashok references), which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).          

In response to the Applicant’s latest RCE arguments of 06/29/2022 against the rejection under 35 USC 101, Examiner respectfully disagrees.  Also, Examiner notes that the Applicant’s arguments about {“the newly added limitations of "computing a first scoring factor by comparing a geolocation tag associated with the identification document image and a geolocation of a venue of a specified event; computing a second scoring factor by comparing a timestamp of the identification document image and a schedule of the specified event; adjusting the confidence score by a value indicative of a combination of the first scoring factor and the second scoring factor" (claim 1) also recite "unconventional or otherwise more than what is well-understood, routine, conventional activity in the field."”} don’t overcome the 101 rejection.  Because these are considered additional limitations at least based on “confidence score” and “geolocation” recitations in their arguments, and these additional limitations are well-known, routine and conventional activities and/or functions of a generic computer.      

In response to the Applicant’s latest RCE arguments of 01/06/2022 against the rejection under 35 USC 101, Examiner respectfully disagrees.  Also, Examiner notes that the instant application is related to “distributed computer system” (stated as 500) containing a generic “processing device” (stated as 502) providing a document image (stated as 220, aka digital image) that are part of an abstract idea that is ineligible per Federal Court Decision in TLI Communications LLC v. AV Automotive LLC, (Fed Cir.  May 17, 2016), which concluded that “method for recording, transmitting and administering digital images” is an abstract idea ineligible for a US patent.        

In response to the Applicant’s latest arguments of 09/30/2021 against the rejection under 35 USC 101, Examiner respectfully disagrees.  Also, Examiner clarifies that the latest claim amendments are merely adding more data manipulation steps that describe “methods and systems of automated customer enrollment using mobile communication devices” (see para [0001] of the Specification), and thus, the instant application is nothing more than an improvement of an abstract idea.       

In response to the Applicant’s RCE arguments of 03/25/2021 against the rejection of claims under 35 USC 101 based on the latest claim amendments, Examiner respectfully disagrees.  Examiner notes that the steps in claims don’t recite how this invention extracts the information from the document image (e.g., a person can clearly read the information from the image), and the same rationale applies also to the geo tag information; and thus, they don’t overcome the 101 rejection.             

In response to the Applicant’s previous arguments against the rejection of claims under 35 USC 101 based on the latest claim amendments, Examiner respectfully disagreed.  The Applicant had, furthermore, argued as a conclusion that {“the claim limitation of "supplying the customer profile to a financial account creation workflow" (independent claim 1) and "create, using the customer profile, a financial account for the person identified by the identification document" (independent claims 12 and 17) are clearly directed to practical applications of the claimed methods and/or systems.”}, and Examiner did not agree with this conclusion.  Additionally, Examiner determined that these elements do not integrate the exception into a practical application because these elements are generic computer components “recited at a high level of generality”, and “accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.”  See MPEP § 2106.05 (e) about Other Meaningful Limitations.  Examiner had  reviewed the Applicant’s Specification of 02/06/2019, and found that para [00010] defines “financial account” as follows --- {“A financial institution may provide various online applications (e.g., a web-based application or a downloadable smartphone application) that may be employed by existing and potential customers for performing various financial account management operations and/or financial transactions. In particular, a financial institution may provide an online application for new customer enrollment.”} as well as in para [00014] further states about it (“financial account”) and “account creation workflow” as follows --- {“The account creation workflow may, upon successfully performing necessary verification operations (e.g., based on know your customer (KYC) requirements), create a new financial account and notify the customer (e.g., via the online application, electronic mail message, automated voice notification over a telephone network, etc.).”};  and Examiner notes that both of these paragraphs of the Applicant’s Specification merely recite the use of generic computer processors on a network to implement the otherwise abstract process on a computer server, to store customer application data, and to transmit and receive application data regarding a financial account.            

In response to the Applicant’s RCE arguments of 03/25/2021 against the rejection of claims under 35 USC 103 based on the latest claim amendments, Examiner respectfully disagrees.  Examiner notes that citations have been added from previously used references in response to the Applicant’s latest RCE claim amendments (added on 03/25/2021).              

In response to the Applicant’s previous arguments against the rejection of claims under 35 USC 103 based on the latest claim amendments, Examiner respectfully disagrees.  The Applicant had argued that {“at least fail to teach or even suggest "adjusting the confidence score by a value indicative of outcome of validation of the first personal identifying information item against a second personal identifying information item extracted from an external information source," as recited by amended claim 1.”}; and Examiner did not agree respectfully.  In addition, Examiner noted that more citations from previous cited references had been added to reject this newly added claim amendment (see Pages 14-17 of the 103 rejection above).          

Examiner reminds the Applicant that patents are written by and for skilled artisans;  see Vivid Technologies, Inc. v. American Science and Engineering, Inc., 200 F.3d 795, 804, 53 USPQ2d 1289, 1295 (Fed. Cir. 1999) ("patents are written by and for skilled artisans").  Thus, Examiner therefore starts with a presumption that the Applicant is a skilled artisan, who possesses at least ordinary skill in the art.  Consequently, it is the Examiner's position that because the patent references of record are directed to those with ordinary skill in this art;  and thus, these references are clear, explicit, and specific as to what they teach.         

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims. i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.           

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.                   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                  

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Gupta’s teachings at least include ---  {“An example of verification is determining that the identified associations are valid by comparing the computed confidence score of the association with a threshold confidence score at a category level.  For instance, the verification is when the confidence score exceeds a threshold value. …… For example, name and identifying information is to be contained in an entity category "personal information" that contains elements associated input categories such as address and mailing address.”}.